Citation Nr: 0526187	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-30 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
service-connected thoracic scoliosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active duty from December 1985 to 
December 1988.  This case comes before the Board of Veterans 
Appeals (Board) on appeal from a December 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO), which granted entitlement 
to service connection for thoracic scoliosis and assigned a 
20 percent evaluation effective December 18, 2002.  The 
veteran timely appealed the assigned rating.

A May 2004 rating decision denied entitlement to service 
connection for bilateral shoulder condition, right knee 
disability, bilateral hearing loss, and tinnitus.  A notice 
of disagreement on the issues of service connection was 
received in August 2004, and a Statement of the Case was 
issued in November 2004.  Because an appeal of these issues 
has not been perfected, they are not part of the current 
appeal.  

The veteran testified at a videoconference hearing before the 
Board in June 2005; additional private medical records dated 
in June 2005 were subsequently added to the file, along with 
a written waiver of RO consideration of that evidence.  See 
38 C.F.R. § 20.1304 (2004).

The issue on appeal is being remanded to the RO via the 
Appeals Management Center in Washington, DC.


REMAND

The veteran testified in June 2005 on the severity of his 
service-connected thoracic scoliosis, and his representative 
contended at the hearing that the case should be remanded to 
the RO for a current examination.

Degenerative disc disease was found on magnetic resonance 
imaging of the thoracic spine in June 2005, and the veteran 
testified at his June 2005 hearing that he had radiculopathy 
from his back down his left leg.  Consequently, the Board 
notes that the current nature and severity of the veteran's 
service-connected thoracic scoliosis is unclear from the 
current evidence of record, to include whether there are 
neurological symptoms due to service-connected thoracic 
scoliosis that could be evaluated under the diagnostic code 
for intervertebral disc syndrome.  

Based on the above, the Board agrees with the veteran's 
representative that this case should be remanded for 
additional development.  Consequently, this case is being 
remanded for the following actions:  

1.  The RO must request that the veteran 
provide the names, addresses, and dates of 
treatment of all health care providers, both 
VA and private, who have recently treated him 
for his service-connected thoracic scoliosis.  
After securing the necessary authorization, 
the RO must attempt to obtain copies of any 
pertinent treatment records identified by the 
veteran that have not been previously 
secured.  If VA is unsuccessful in obtaining 
any medical records identified by the 
veteran, it must inform the veteran of this 
and request him to provide copies of the 
outstanding medical records.

2.  Thereafter, the RO must schedule the 
veteran for a VA examination to determine 
the current severity of his service-
connected thoracic scoliosis.  The VA 
claims folder, including a copy of this 
Remand, must be made available to and 
reviewed by the examiner.  All indicated 
tests and studies, including x-rays, 
consultations, and range of motion 
testing of the thoracolumbar spine, 
expressed in degrees, with standard 
ranges provided for comparison purposes, 
must be accomplished, and all clinical 
findings must be reported in detail and 
correlated to a specific diagnosis.  The 
examiner must describe all symptomatology 
due to the veteran's service-connected 
thoracic scoliosis, to include any 
neurological findings due to the 
disability and whether there is any 
thoracolumbar weakness, fatigability, 
incoordination, or flare-ups.  The 
examiner must attempt to distinguish, to 
the extent possible, between 
symptomatology due the veteran's service-
connected thoracic scoliosis and back 
symptomatology due to nonservice-
connected disability.  The examiner must 
provide an opinion on the impact of the 
service-connected disability on the 
veteran's ability to work.  The rationale 
for each opinion expressed must also be 
provided.  The report prepared must be 
typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the above has been completed, the 
RO must readjudicate the veteran's claim for 
an initial rating in excess of 20 percent for 
service-connected thoracic scoliosis, taking 
into consideration any and all evidence that 
has been added to the record since its last 
adjudicative action.  If the benefit sought 
on appeal remains denied, the veteran must be 
provided a Supplemental Statement of the 
Case, to include all relevant diagnostic 
codes and the relevance of 38 C.F.R. 
§ 3.321(b)(1) (2004).  The veteran and his 
representative must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).



